Citation Nr: 1016426	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to November 9, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
August 1971.  He received the Combat Infantry Badge and 
Vietnam Service Medal, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO that, in pertinent 
part, denied TDIU and a rating in excess of 50 percent for 
PTSD.  The Veteran is now in receipt of a 100 percent 
combined rating for his service-connected disabilities, 
effective from November 9, 2004.  The matter of his 
entitlement to TDIU on and after that date is moot.  See 
38 C.F.R. § 4.16(a) (TDIU may be awarded only where the 
schedular rating is less than total).

The Board's present decision is limited to the matter of the 
Veteran's entitlement to TDIU prior to November 9, 2004.  For 
the reasons set forth below, his claim for an increased 
rating for PTSD is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained multiple fragment wounds to the 
back, right chest, right shoulder, and head during combat in 
Vietnam in 1969 and 1970.

2.  The Veteran filed an original claim for service 
connection in August 1971.  He did not request TDIU.  The 
evidence then available showed that he had been found 
temporarily unfit for military duty.  It did not reflect that 
he was unemployable for other occupations.

3.  By a decision entered in September 1971, the RO granted 
service connection for disability of the brachial plexus, 
upper radicular group, evaluated as 70 percent disabling; 
osteomyelitis of the right humerus, evaluated as 20 percent 
disabling; and scars of the back, chest, and right arm, 
evaluated as 0 percent disabling.  The Veteran's combined 
disability rating was 80 percent, effective from August 1971.  
He was notified of the RO's decision, and did not appeal.

4.  The Veteran first filed what can reasonably be construed 
as a claim for TDIU on August 6, 2001.  He has continuously 
prosecuted that claim to the present time.

5.  By a decision entered in April 2002, the RO, among other 
things, granted service connection for PTSD and diabetes, 
evaluated as 30 and 20 percent disabling, respectively.  As a 
result of that action, the Veteran's combined disability 
rating increased to 90 percent, effective from August 6, 
2001.
 
6.  The Veteran attended school through the twelfth grade and 
has only very limited past work experience.  It is at least 
as likely as not that he has been unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities since August 6, 2001.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an award of TDIU have been met for the period 
August 6, 2001 to November 8, 2004; an earlier award is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.155, 3.159, 3.341, 3.400, 4.3, 
4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish entitlement to TDIU prior to 
November 9, 2004.  He says that he has been unable to work as 
a result of service-connected disability since 1971.



I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 
(Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing 
the prior requirement that VA ask the claimant to provide any 
pertinent evidence in his possession).  Ordinarily, the 
notice with respect to each of these elements must be 
provided to the claimant prior to the initial unfavorable 
decision by the agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the matter that is 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in January 2005 and March 2006, the RO 
informed the Veteran that he might be entitled to 
compensation at the 100 percent rate if evidence established 
that he was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  He was asked to furnish any treatment records 
pertaining to his service-connected disabilities or, 
alternatively, to provide VA with enough information about 
the records so that VA could request them.  He was also 
informed of the general manner in which effective dates are 
assigned for disability evaluations.  Although the required 
notice was not provided until after the Veteran's claim was 
initially adjudicated, the claim was subsequently re-
adjudicated in a March 2007 supplemental statement of the 
case (SSOC), thereby correcting any defect in the timing of 
the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matter that is 
currently being adjudicated.  The Social Security 
Administration (SSA) has indicated that the records 
associated with the Veteran's reported award of SSA 
disability benefits cannot be found.  His service treatment 
records have been obtained, as have records of relevant post-
service private and VA medical treatment.  He has also been 
afforded multiple VA compensation examinations (including in 
March 2002, April 2003, May 2003, and January 2005).  The 
reports of those examinations, taken together with other 
evidence of record, contain descriptions of impairment 
sufficient for a fair and proper adjudication of his claim.  
No further development action is required.

II.  The Merits of the Veteran's Appeal

TDIU may be awarded, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided that, if there is only one such 
disability, the disability must be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

In determining entitlement to TDIU, the central inquiry is 
whether a "veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2009); 
Van Hoose v.  Brown, 4 Vet. App. 361, 363 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question is whether the 
claimant is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet. App. at 363.

In the present case, the evidence of record shows that the 
Veteran sustained multiple fragment wounds to the back, right 
chest, right shoulder, and head during combat in Vietnam in 
1969 and 1970.  In June 1971, he was found unfit for military 
duty by reason of physical disability.  He was placed on the 
Temporary Disability Retired List (TDRL) with a provision for 
future reexamination.

The Veteran filed an original claim for service connection in 
August 1971.  He did not request TDIU.  By a decision entered 
in September 1971, the RO granted service connection for 
disability of the brachial plexus, upper radicular group, 
evaluated as 70 percent disabling; osteomyelitis of the right 
humerus, evaluated as 20 percent disabling; and scars of the 
back, chest, and right arm, evaluated as 0 percent disabling.  
The Veteran's combined disability rating was 80 percent, 
effective from August 1971.  He was notified of the RO's 
decision, and did not appeal.

On August 6, 2001, the Veteran wrote the RO and asked for a 
"permanent & total" rating.  By a decision entered in April 
2002, the RO, among other things, granted service connection 
for PTSD and diabetes, evaluated as 30 and 20 percent 
disabling, respectively.  As a result of that action, the 
Veteran's combined disability rating increased to 90 percent, 
effective from August 6, 2001.  TDIU was not adjudicated.  He 
was provided a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) to complete.

Less than a year later, in March 2003, the Veteran filed a 
completed VA Form 21-8940.  See 38 C.F.R. § 3.155(a).  He 
indicated that he had attended school through the twelfth 
grade and that he had been unable to work as a result of 
service-connected disability since 1971.  The RO denied TDIU 
in May 2003.  The Veteran filed a notice of disagreement in 
June 2003, and the RO issued a statement of the case (SOC) in 
January 2006.  In February 2006, the Veteran perfected the 
appeal by filing a timely VA Form 9 (Appeal to Board of 
Veterans' Appeals).

VA outpatient treatment records and examination reports, 
dated from 2001 to 2005, show that the Veteran required 
insulin for the treatment of diabetes prior to November 9, 
2004.  He appears to have had ongoing problems with 
osteomyelitis in the right (dominant) upper extremity at that 
time, with actively draining sinuses.  Some reports indicated 
that he had difficulty moving his right shoulder, with pain 
and weakness, impairment in range of motion of the elbow, and 
decreased hand grip.  He also had PTSD that was manifested by 
anxiety, fear, constricted affect, intrusive thoughts, 
hypervigilance, crowd avoidance, sleeplessness, anger, 
irritability, an exaggerated startle response, and emotional 
detachment.  In March 2002 and May 2003, he was assigned 
global assessment of functioning (GAF) scores in the range of 
55 to 57.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports an award of TDIU from 
August 6, 2001 to November 8, 2004.  The Veteran's August 6, 
2001 submission, requesting a "total" rating, can 
reasonably be construed as a claim for TDIU.  He satisfied 
the percentage requirements for a schedular award of TDIU at 
that time, was granted additional service connected 
disorders, and has continuously prosecuted that claim to the 
present.  He attended school through the twelfth grade, has 
only very limited past work experience-not having been 
employed since service-and the Board is satisfied from the 
medical evidence that it is at least as likely as not that 
his service-connected disabilities have prevented him from 
securing or following a substantially gainful occupation 
since August 6, 2001.  38 C.F.R. § 4.3 (2009).
 
An earlier award is not warranted, however.  The Veteran did 
not request TDIU when he filed his original claim for service 
connection in August 1971.  In addition, the evidence then 
available, while showing that he was found to be temporarily 
unfit for military duty, did not indicate that he was 
unemployable for other occupations.  See, e.g., Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  He did not appeal the 
RO's September 1971 decision granting an 80 percent combined 
rating for his service-connected disabilities, has not 
claimed clear and unmistakable error in that decision, see 
38 C.F.R. § 3.105(a) (2009), and the evidence does not 
establish that he first became unemployable during the one-
year period prior to August 6, 2001.  38 C.F.R. § 3.400(o) 
(2009).   TDIU is granted from August 6, 2001 to November 8, 
2004, but no earlier.


ORDER

TDIU is granted for the period August 6, 2001 to November 8, 
2004, subject to the law and regulations governing the award 
of monetary benefits; an earlier award is not warranted.


REMAND

The RO furnished the Veteran a statement of the case (SOC) 
relative to his claim for an increased rating for PTSD in 
March 2006.  Thereafter, the RO obtained additional VA 
outpatient treatment reports, dated from January 2006 to 
March 2007.  Although some of those reports, including two 
psychiatry follow-up notes dated in March and December 2006, 
are clearly pertinent to the Veteran's claim, no SSOC was 
prepared, as required by regulation.  See 38 C.F.R. § 19.31 
(2009).  That needs to be corrected.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any VA treatment the Veteran may have 
received for PTSD since March 2007, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

2.  If the evidence indicates that there has 
been a material change in the Veteran's PTSD 
since the time of his last formal VA 
compensation examination in February 2006, 
arrange to have him scheduled for a new 
examination.  The examiner should review the 
claims file, examine the Veteran, fully 
describe all psychiatric symptoms and 
manifestations attributable to PTSD, and 
discuss their impact on the Veteran's social 
and occupational functioning.  A GAF score 
should be provided, and a complete rationale 
should be supplied for any opinions offered.

3.  After all necessary development has been 
completed, take adjudicatory action on the 
Veteran's claim for an increased rating for 
PTSD.  If any benefit sought remains denied, 
furnish an SSOC to the Veteran and his 
representative.  The SSOC should contain, 
among other things, a discussion of any 
pertinent evidence received since the SOC 
was prepared in March 2006.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


